PER CURIAM.
This is an appeal from the order of the circuit court dismissing an action brought by the State Division of Human Rights for enforcement of an order entered by the Division on November 4, 1974. The Division filed a notice of appeal for enforcement of this order on December 3, 1974, pursuant to SDCL 20-13-47. The circuit court dismissed the action for lack of jurisdiction because the notice of appeal was not filed within fifteen days as required by SDCL 21-33 — 4. This statute was, however, repealed by 1972 S.D.Sess.L. ch. 8, § 36, effective July 1,1972. It thus has no application to this case.
The circuit court based its dismissal of the appeal solely on the fifteen day period of SDCL 21-33-4. The judgment is therefore reversed and the case is remanded to the circuit court for determination of other issues raised by the record.